Exhibit 2.1 PURCHASE AGREEMENT dated as of October 15, 2007, between GLOBAL BRASS AND COPPER ACQUISITION CO. and OLIN CORPORATION TABLE OF CONTENTS Page ARTICLE I Purchase and Sale of Purchased Companies’ Equity Interests and Transferred Assets; Assumption of Transferred Liabilities SECTION 1.01. Sale of the Purchased Companies’ Equity Interests and the Transferred Assets; Assumption of the Transferred Liabilities 2 SECTION 1.02. Transfer of the Excluded Assets; Excluded Liabilities; Consents of Third Parties 3 SECTION 1.03. Closing; Closing Date 4 SECTION 1.04. Transactions To Be Effected at the Closing 4 SECTION 1.05. Post-Closing Purchase Price Adjustment 5 ARTICLE II Representations and Warranties Relating to the Seller and the Purchased Companies’ Equity Interests SECTION 2.01. Organization, Standing and Power 8 SECTION 2.02. Authority; Execution and Delivery; Enforceability 8 SECTION 2.03. No Conflicts; Consents 9 SECTION 2.04. The Purchased Companies’ Equity Interests 10 SECTION 2.05. Brokers or Finders 10 ARTICLE III Representations and Warranties Relating to the Transferred Entities and the Transferred Assets SECTION 3.01. Organization and Standing; Books and Records 10 SECTION 3.02. Equity Interests in the Transferred Entities; Equity Interests in Other Persons; Indebtedness 11 SECTION 3.03. Authority; Execution and Delivery; Enforceability 12 SECTION 3.04. No Conflicts; Consents 12 SECTION 3.05. Financial Statements; Undisclosed Liabilities 13 SECTION 3.06. Assets Other than Real Property Interests 13 SECTION 3.07. Real Property 14 SECTION 3.08. Intellectual Property 15 SECTION 3.09. Contracts 16 SECTION 3.10. Permits 18 SECTION 3.11. Insurance 18 SECTION 3.12. Taxes 18 i Table of Contents Page SECTION 3.13. Proceedings 20 SECTION 3.14. Benefit Plans 21 SECTION 3.15. Absence of Changes or Events 23 SECTION 3.16. Compliance with Applicable Laws 24 SECTION 3.17. Environmental Matters 25 SECTION 3.18. Employee and Labor Matters 26 SECTION 3.19. Transactions with Affiliates 26 SECTION 3.20. Sufficiency of Assets 26 SECTION 3.21. Customers 27 SECTION 3.22. Suppliers; Raw Materials 27 SECTION 3.23. Products; Product and Service Warranties; Product Liability 27 SECTION 3.24. No Other Representations or Warranties 27 ARTICLE IV Representations and Warranties of the Purchaser SECTION 4.01. Organization, Standing and Power 28 SECTION 4.02. Authority; Execution and Delivery; Enforceability 28 SECTION 4.03. No Conflicts; Consents 29 SECTION 4.04. Litigation 29 SECTION 4.05. Securities Act 29 SECTION 4.06. Financing 29 SECTION 4.07. Activities of the Purchaser 30 SECTION 4.08. Solvency 30 SECTION 4.09. Sponsor Fund Guarantees 30 SECTION 4.10. Going Concern 30 SECTION 4.11. Brokers or Finders 30 SECTION 4.12. No Other Representations and Warranties 30 ARTICLE V Pre-Closing Covenants SECTION 5.01. Covenants Relating to Conduct of Business 31 SECTION 5.02. No Solicitation 34 SECTION 5.03. Commercially Reasonable Efforts; Financing 35 SECTION 5.04. Expenses; Transfer Taxes 39 SECTION 5.05. Tax Matters 40 SECTION 5.06. [INTENTIONALLY OMITTED] 42 SECTION 5.07. Section338(g) Election 43 SECTION 5.08. Employee Matters 43 SECTION 5.09. Access to Information 53 SECTION 5.10. Commercial Arrangements 54 SECTION 5.11. Release of Guarantees and Letters of Credit 54 SECTION 5.12. Repayment of Indebtedness; Intercompany Accounts 55 SECTION 5.13. Yamaha-Olin Metal Joint Venture Agreement 55 ii Table of Contents Page SECTION 5.14. Resignations 55 SECTION 5.15. Monthly Financial Information 56 SECTION 5.16. Conversions to LLCs 56 ARTICLE VI Other Agreements SECTION 6.01. Agreement Not To Compete; Non-Solicitation of Employees 56 SECTION 6.02. Confidentiality 57 SECTION 6.03. Publicity 58 SECTION 6.04. Connecticut Property Transfer Law; Pre-Closing Environmental Matters 58 SECTION 6.05. Use of Names Following the Closing; Supplies 58 SECTION 6.06. Export Licenses 59 SECTION 6.07. Arrangements Pending Subdivision of Real Property; Easements 59 SECTION 6.08. Accounts Receivable 59 SECTION 6.09. Post-Closing Cooperation 59 SECTION 6.10. Further Assurances 60 SECTION 6.11. Consents 60 ARTICLE VII Conditions Precedent SECTION 7.01. Conditions to Each Party’s Obligation 60 SECTION 7.02. Conditions to Obligation of the Purchaser 60 SECTION 7.03. Conditions to Obligation of the Seller 62 SECTION 7.04. Frustration of Closing Conditions 62 ARTICLE VIII Termination, Amendment and Waiver SECTION 8.01. Termination 62 SECTION 8.02. Effect of Termination; Sponsor Termination Fee; Limitation of Liability 63 SECTION 8.03. Amendments and Waivers 65 ARTICLE IX Indemnification SECTION 9.01. Tax Indemnification 65 SECTION 9.02. Indemnification by the Seller 66 SECTION 9.03. Threshold; Cap; DeMinimis; Other Limitations 67 SECTION 9.04. Survival of Representations; Covenants; Agreements 69 SECTION 9.05. Termination of Indemnification 69 SECTION 9.06. Exclusive Monetary Remedy; Consequential Damages; Nature of Payments; No Duplicate Recovery; Access Rights 70 iii Table of Contents Page SECTION 9.07. Indemnification by the Purchaser 71 SECTION 9.08. Calculation of Losses 71 SECTION 9.09. Procedures 72 ARTICLE X General Provisions SECTION 10.01. Assignment 76 SECTION 10.02. No Third Party Beneficiaries 76 SECTION 10.03. Notices 77 SECTION 10.04. Counterparts 78 SECTION 10.05. Entire Agreement 78 SECTION 10.06. Severability 78 SECTION 10.07. Governing Law 78 SECTION 10.08. Consent to Jurisdiction 78 SECTION 10.09. Waiver of Jury Trial 79 SECTION 10.10. Enforcement 79 SECTION 10.11. Defined Terms 80 SECTION 10.12. Exhibitsand Schedules; Interpretation 90 Exhibits ExhibitA Purchased Companies’ Equity Interests and Purchased Company Subsidiaries’ Equity Interests ExhibitB Form of Transition Services Agreement ExhibitC Form of Winchester Supply Agreement ExhibitD Form of Environmental Access Agreement ExhibitE Form of Trademark License Agreement ExhibitF Calculation of Working Capital Exhibit G Arrangements Pending Subdivision of Real Property; Easements ExhibitH Balance Sheet ExhibitI Transferred Assets and Transferred Liabilities; Excluded Assets and Excluded Liabilities ExhibitJ Knowledge of the Seller; Knowledge of the Purchaser iv PURCHASE AGREEMENT dated as of October 15, 2007 (this “Agreement”), between GLOBAL BRASS AND COPPER ACQUISITION CO., a corporation organized under the laws of the State of Delaware (the “Purchaser”) and OLIN CORPORATION, a corporation organized under the laws of Commonwealth of Virginia (the “Seller”). WHEREAS the Seller desires to sell, and the Purchaser desires to purchase, the Business; WHEREAS the Seller is the direct owner of the number of equity interests (such term and each other defined term used but not otherwise defined in this Agreement having the meaning given it in Section10.11(a)) in each of the entities set forth below the Seller’s name in ExhibitA hereto set forth opposite such entities’ names (such entities are collectively referred to as the “Purchased Companies” and such equity interests are collectively referred to as the “Purchased Companies’ Equity Interests”); WHEREAS the applicable Purchased Company is directly or indirectly, through one or more intermediaries, the owner of the number of equity interests in each of the entities listed below such Purchased Company’s name in ExhibitA hereto set forth opposite such entities’ names (such entities are collectively referred to as the “Purchased Company Subsidiaries” and such equity interests are collectively referred to as the “Purchased Company Subsidiaries’ Equity Interests”); WHEREAS the Seller, the Subsidiary Transferors, the Purchased Companies and the Purchased Company Subsidiaries conduct the Business (the Purchased Companies and the Purchased Company Subsidiaries are collectively referred to as the “Transferred Entities”; the Seller, the Subsidiary Transferors are together referred to as the “Transferors”); WHEREAS KPS Special Situations FundII, L.P., KPS Special Situations FundII (A), L.P., KPS Special Situations FundIII, L.P. and KPS Special Situations FundIII (A), L.P., affiliates of the Purchaser (collectively, the “Sponsor Funds”), have executed and delivered to the Purchaser, and the Purchaser has delivered to the Seller in connection with the execution and delivery of this Agreement, (a)commitment letters dated as of the date of this Agreement pursuant to which the Sponsor Funds have issued equity commitments to the Purchaser, the proceeds of which will be used to pay a portion of the Purchase Price and the fees and expenses relating to the transactions contemplated by this Agreement (such commitment letters and, if applicable, any replacement commitments obtained by the Purchaser in compliance with Section 5.03(b) are collectively referred to as the “Equity Financing Commitments”) and (b)limited guarantees dated as of the date of this Agreement in favor of the Seller with respect to the obligations of the Purchaser arising under or relating to this Agreement (such guarantees are collectively referred to as the “Sponsor Fund Guarantees”); Table of Contents WHEREAS certain financial institutions have executed and delivered to the Purchaser, and the Purchaser has delivered to the Seller in connection with the execution and delivery of this Agreement, commitment letters dated as of the date of this Agreement pursuant to which such financial institutions have issued lending commitments to the Purchaser, the proceeds of which will be used to pay a portion of the Purchase Price and the fees and expenses relating to the transactions contemplated by this Agreement (such commitment letters and, if applicable, any replacement commitments obtained by the Purchaser in compliance with Section 5.03(b) are collectively referred to as the “Debt Financing Commitments”; the Debt Financing Commitments and the Equity Financing Commitments are referred to as the “Financing Commitments”); WHEREAS, at the Closing, upon the terms and subject to the conditions set forth in this Agreement, the Transferors desire to sell and transfer to the Purchaser or its designees, and the Purchaser or its designees desire to purchase and accept from the Transferors, the Purchased Companies’ Equity Interests, the Transferred Assets and the Transferred Liabilities (the “Acquisition”); and WHEREAS, immediately after the Closing, the Purchaser or its designees will (a)directly own the Purchased Companies’ Equity Interests and the Transferred Assets, (b)directly be responsible for the Transferred Liabilities and (c)indirectly own the Purchased Company Subsidiaries’ Equity Interests (the Purchased Companies’ Equity Interests and the Purchased Company Subsidiaries’ Equity Interests are collectively referred to as the “Transferred Equity Interests”). NOW, THEREFORE, the parties hereby agree as follows: ARTICLE I Purchase and Sale of Purchased Companies’ Equity Interests and Transferred Assets; Assumption of Transferred Liabilities SECTION 1.01.Sale of the Purchased Companies’ Equity Interests and the Transferred Assets; Assumption of the Transferred Liabilities. (a)Upon the terms and subject to the conditions set forth in this Agreement, at the Closing, the Seller shall, and shall cause the Subsidiary Transferors to, sell, transfer and deliver to the Purchaser or its designees, and the Purchaser or its designees shall purchase and accept from the Transferors, the Purchased Companies’ Equity Interests and the Transferred Assets free and clear of all Liens (other than Permitted Liens) for (i) (A)an aggregate purchase price of $400,000,000 in cash plus (B)the Working Capital Overage, if any, minus (C)the Working Capital Underage, if any, (the “Estimated Purchase Price”) payable as set forth below in Section1.04(b) and subject to adjustment as set forth in Section1.05 and (ii)the assumption of the Transferred Liabilities, which the Purchaser shall, from and after the Closing, pay, perform and discharge when due. 2 Table of Contents (b)At least two business days prior to the Closing Date, the chief financial officer of the Seller shall deliver to the Purchaser a reasonable estimate of Closing Working Capital (the “Working Capital Estimate”) and the resulting Working Capital Overage or Working Capital Underage, as the case may be, certifying that the estimate has been prepared in accordance with the requirements of this ArticleI and that the line items of the Working Capital Estimate have been calculated in the same manner, using the same methods, as the corresponding line item of the Working Capital Amount set forth on ExhibitF hereto was calculated (except as otherwise provided in ExhibitF hereto), whether or not doing so is in accordance with generally accepted accounting principles in the United States of America (“GAAP”).The foregoing principles are referred to in this Agreement as the “Working Capital Principles”. SECTION 1.02.Transfer of the Excluded Assets; Excluded Liabilities; Consents of Third Parties.(a)Upon the terms and subject to the conditions set forth in this Agreement, immediately prior to the Closing, the Seller shall, and shall cause its subsidiaries (including the Transferred Entities) to make, at the expense and risk of the Seller, such contributions, transfers, assignments and acceptances in form and substance reasonably acceptable to the parties, such that, upon the consummation of such contributions, transfers, assignments and acceptances, the Seller or its designees shall own the Excluded Assets and shall be responsible for the Excluded Liabilities, without further recourse to any Transferred Entity, the Purchaser or its other affiliates.In furtherance of the foregoing, (i)the Seller shall retain, and neither the Purchaser nor any Transferred Entity shall acquire, and no Transferred Entity shall retain, any interest in the Excluded Assets and (ii)the Seller shall retain, and neither the Purchaser nor any Transferred Entity shall assume, and no Transferred Entity shall retain, any Excluded Liability. (b)Notwithstanding any other provision in this Agreement to the contrary, no asset, claim, right or benefit the assignment or transfer of which is otherwise contemplated by this Agreement shall be assigned or transferred if such assignment or transfer (or attempt to make such an assignment or transfer) without the consent or approval of a third party would constitute a breach or other contravention of the rights of such third party (such assets being collectively referred to herein as “Restricted Assets”) until such consent or approval is obtained; and any assignment or transfer of a Restricted Asset shall be made subject to such consent or approval being obtained.If any such consent or approval is not obtained prior to the Closing, (i)the assigning party, upon request of the other party, shall continue to use its commercially reasonable efforts to cooperate with the other party in attempting to obtain any such consent or approval and (ii)the parties agree to negotiate in good faith with respect to alternative arrangements (such as a license, sublease or operating agreement) until such time as such consent or approval has been obtained which would result in the assignee party receiving all the benefits and bearing all the costs, liabilities and burdens with respect to any such Restricted Asset. 3 Table of Contents SECTION 1.03.Closing; Closing Date.The closing of the Acquisition (the “Closing”) shall take place at the offices of Cravath, Swaine& Moore LLP, 825Eighth Avenue, NewYork, NewYork 10019, at 10:00 a.m., NewYork City time, on the date specified by the parties, which shall be no later than the third business day following the satisfaction (or, to the extent permitted by applicable Law, the waiver) of the conditions set forth in Section7.01, or, if on such day any condition set forth in Section7.02 or Section7.03 (other than any such condition that by its nature is to be satisfied at the Closing) has not been satisfied (or, to the extent permitted by applicable Law, waived by the party entitled to the benefit thereof), as soon as practicable after all the conditions set forth in ArticleVII (other than such conditions that by their nature are to be satisfied at the Closing) have been satisfied (or, to the extent permitted by applicable Law, waived by the parties entitled to the benefit thereof), or at such other place, time and date as shall be agreed between the Purchaser and the Seller; provided, however, that in no event shall the Closing occur prior to 31 calendar days from the date hereof.Notwithstanding the foregoing, if the Purchaser has not received the proceeds of the Debt Financing on the date on which the Closing would otherwise occur pursuant to the immediately preceding sentence, the Purchaser shall have the right to delay the Closing for up to 20 calendar days therefrom by providing written notice to the Seller (which notice shall include the new date on which the Closing shall occur and shall be given no later than the date on which the Closing would otherwise occur pursuant to the immediately preceding sentence).The date to which the Closing is delayed pursuant to the written notice referred to in the immediately preceding sentence is referred to in this Agreement as the “Extension Date” and the date on which the Closing takes place is referred to in this Agreement as the “Closing Date”.The Closing shall be deemed to be effective as of the close of business on the Closing Date. SECTION 1.04.Transactions To Be Effected at the Closing.At the Closing: (a)the Seller shall deliver to the Purchaser or its designees (i)in the case of the Purchased Companies’ Equity Interests that are certificated, the certificates representing such Purchased Companies’ Equity Interests, duly endorsed in blank or accompanied by stock or unit powers duly endorsed in blank in proper form for transfer or other proper instruments of transfer, with appropriate transfer Tax stamps, if any, affixed, (ii)such appropriately executed deeds (in recordable form), bills of sale, assignments and other instruments of transfer relating to the Transferred Assets and the Transferred Liabilities, in the form and substance required by applicable Law and reasonably acceptable to the Purchaser to demonstrate the sale, transfer, delivery and assumption of the Transferred Assets and the Transferred Liabilities to or by the Purchaser or its designees and (iii)such other documents as the Purchaser may reasonably request to demonstrate satisfaction of the conditions and compliance with the covenants set forth in this Agreement, including the sale, transfer, delivery and assumption of the Purchased Companies’ Equity Interests, the Transferred Assets and the Transferred Liabilities to or by the Purchaser or its designees; 4 Table of Contents (b)the Purchaser or its designees shall deliver to the Seller (i)payment by wire transfer, to one or more bank accounts designated in writing by the Seller (such designation to be made at least two business days prior to the Closing Date), of immediately available funds in an amount equal to the Estimated Purchase Price, (ii)such appropriately executed deeds (in recordable form), bills of sale, assignments and other instruments of transfer relating to the Transferred Assets and the Transferred Liabilities, in the form and substance required by applicable Law and reasonably acceptable to the Seller to demonstrate the sale, transfer, delivery and assumption of the Transferred Assets and the Transferred Liabilities to or by the Purchaser or its designees and (iii)such other documents as the Seller may reasonably request to demonstrate satisfaction of the conditions and compliance with the covenants set forth in this Agreement, including the sale, transfer, delivery and assumption of the Purchased Companies’ Equity Interests, the Transferred Assets and the Transferred Liabilities to or by the Purchaser or its designees; (c)the Seller shall deliver to the Purchaser a copy, duly executed by the Seller, and the Purchaser shall deliver to the Seller a copy, duly executed by the Purchaser, of the Transition Services Agreement substantially in the form as set forth in ExhibitB hereto (the “Transition Services Agreement”); (d)the Seller shall deliver to the Purchaser a copy, duly executed by the Seller, and the Purchaser shall deliver to the Seller a copy, duly executed by the Purchaser, of the Winchester Supply Agreement substantially in the form as set forth in ExhibitC hereto (the “Winchester Supply Agreement”); (e)the Seller shall deliver to the Purchaser a copy, duly executed by the Seller, and the Purchaser shall deliver to the Seller a copy, duly executed by the Purchaser, of the Environmental Access Agreement substantially in the form as set forth in ExhibitD hereto (the “Environmental Access Agreement”); (f)the Seller shall deliver to the Purchaser a copy, duly executed by the Seller, and the Purchaser shall deliver to the Seller a copy, duly executed by the Purchaser, of the Trademark License Agreement substantially in the form as set forth in ExhibitE hereto (the “Trademark License Agreement”); and (g)each of the Purchaser and the Seller shall deliver to the other party the certificates referred to in Sections7.02 and 7.03, as applicable. SECTION 1.05.Post-Closing Purchase Price Adjustment. (a)Within 60 days after the Closing Date, the Purchaser shall prepare and deliver to the Seller (i) a statement (the “Statement”) setting forth the Closing Working Capital and (ii) a certificate of the Purchaser stating that the Statement has been prepared in accordance with the requirements of this Section 1.05. 5 Table of Contents (b)During the 30 day period following the Seller’s receipt of the Statement, the Seller and its advisors (including its accountants) shall be permitted to review the working papers of the Purchaser and its accountants relating to the Statement; provided that the Seller and its advisors (including its accountants) shall have executed all release letters reasonably requested by the Purchaser and its accountants in connection therewith.The Statement shall become final and binding upon the parties on the 30th day following delivery thereof, unless the Seller gives written notice of its disagreement with the Statement (the “Notice of Disagreement”) to the Purchaser prior to such date.Any Notice of Disagreement shall be signed by the Seller and shall (i)specify in reasonable detail the nature of any disagreement so asserted, (ii)only include disagreements based on mathematical errors or based on the Closing Working Capital not being calculated in accordance with this Article I and (iii)specify what the Seller reasonably believes is the correct amount of the Closing Working Capital based on the disagreements set forth in the Notice of Disagreement, including a reasonably detailed description of the adjustments applied to the Statement in calculating such amount.If the Notice of Disagreement is received by the Purchaser within the aforementioned thirty day period, then the Statement (as revised in accordance with this sentence) shall become final and binding upon the Purchaser and the Seller on the earlier of (i)the date the Purchaser and the Seller resolve in writing any differences they have with respect to the matters specified in the Notice of Disagreement or (ii)the date any disputed matters are finally resolved in writing by the Accounting Firm.During the thirty day period following the delivery of the Notice of Disagreement, the Purchaser and the Seller shall seek in good faith to resolve in writing any differences that they may have with respect to the matters specified in the Notice of Disagreement.During such period, the Purchaser and its advisors (including its accountants) shall have access to the working papers of the Seller and its accountants prepared in connection with the Notice of Disagreement; provided that the Purchaser and its advisors (including its accountants) shall have executed all release letters reasonably requested by the Seller or its accountants in connection therewith.At the end of such 30 day period, the Purchaser and the Seller shall submit to an independent accounting firm (the “Accounting Firm”) for resolution any matters that remain in dispute and which were properly included in the Notice of Disagreement, in the form of a written brief.The Accounting Firm shall be an internationally recognized independent public accounting firm as shall be agreed upon by the parties hereto in writing that is not either the Purchaser’s or the Seller’s outside accounting firm involved with the Closing Working Capital under this Agreement.The Purchaser and the Seller shall jointly instruct the Accounting Firm that it (i)shall review only the matters that were properly included in the Notice of Disagreement and which remain unresolved, (ii)shall make its determination in accordance with the requirements of this Section1.05 and (iii)shall to the extent practicable render its decision within 30 days from the submission of such matters.Judgment may be entered upon the determination of the Accounting Firm in any court having jurisdiction over the party against which such determination is to be enforced.The fees, costs and expenses of the Accounting Firm incurred pursuant to this Section1.05(b) shall be shared equally by the Purchaser and the Seller.The fees, costs and expenses of the Purchaser incurred in connection with its preparation of the Statement, its review of any Notice of Disagreement and its preparation of its written brief submitted to the Accounting Firm shall be borne by the Purchaser, and the fees, costs and expenses of the Seller incurred in connection with its review of the Statement, its preparation, review and certification of the Notice of Disagreement and its preparation of its written brief submitted to the Accounting Firm shall be borne by the Seller. 6 Table of Contents (c)The Estimated Purchase Price shall be increased by the amount by which the Closing Working Capital exceeds the Working Capital Estimate, and the Estimated Purchase Price shall be decreased by the amount by which the Closing Working Capital is less than the Working Capital Amount (the Estimated Purchase Price as so increased or decreased shall hereinafter be referred to as the “Final Purchase Price”).If the Estimated Purchase Price is less than the Final Purchase Price, the Purchaser shall, and if the Estimated Purchase Price is more than the Final Purchase Price, the Seller shall, within five business days after the Statement becomes final and binding on the parties, make payment by wire transfer of immediately available funds of the amount of such difference, together with interest thereon at a rate equal to the rate of interest from time to time announced publicly by Citibank, N.A., as its prime rate, calculated on the basis of the actual number of days elapsed divided by 365, from (and including) the Closing Date through (but not including) the date of payment. (d)The parties acknowledge and agree that the adjustment to the Estimated Purchase Price, if any, contemplated by this Section 1.05 can only be effected as intended by the parties if the calculation of the Closing Working Capital is done in accordance with the Working Capital Principles.The scope of the disputes to be resolved by the Accounting Firm shall be limited to whether there were mathematical errors in the Statement and whether the calculation of the Closing Working Capital was done in accordance with this Section 1.05, and the Accounting Firm is not to make any other determination, including any determination as to whether GAAP was followed in calculating the Working Capital Amount, the Closing Working Capital or the Statement or as to whether the Working Capital Amount is correct.Any determinations by the Accounting Firm, and any work or analyses performed by the Accounting Firm in connection with its resolution of any dispute under this Section 1.05, shall not be admissible in evidence in any suit, action or other proceeding between the parties, other than to the extent necessary to enforce payment obligations under Section 1.05(c).With respect to the final calculation of Closing Working Capital pursuant to the terms of this Agreement, the amount of any item determined by the Accounting Firm shall not be greater than the larger of the amounts or smaller than the smaller of the amounts as prepared by the Purchaser or the Seller. (e)Following the Closing, the Purchaser shall not take any action with respect to the accounting books and records of the Business on which the Statement is to be based primarily for the purpose of obstructing, preventing or otherwise affecting the results of the procedures set forth in this Section1.05 (including the amount of the Closing Working Capital or any other amount included in the Working Capital Amount or the Statement or the preparation of the Statement).From and after the Closing Date through the resolution of any adjustment to the Estimated Purchase Price contemplated by this Section1.05, the Purchaser shall (i)assist, and shall cause its subsidiaries (including the Transferred Entities) to assist, the Seller, its advisors (including its accountants) and other representatives in the review of the Statement and (ii)afford to the Seller, its advisors (including its accountants) and other representatives, reasonable access during normal business hours to the personnel, properties, books and records of the Business to the extent relevant to the review of the Statement or the adjustment to the Estimated Purchase Price contemplated by this Section1.05. 7 Table of Contents ARTICLE II Representations and Warranties Relating to the Seller and the Purchased Companies’ Equity Interests Except as set forth in the letter dated as of the date of this Agreement delivered by the Seller to the Purchaser in connection with the execution and delivery of this Agreement (the “Seller Letter”) (each section of which qualifies only the correspondingly numbered representation and warranty and only such other representations and warranties to the extent a matter in such section is disclosed in such a manner as to make its relevance to the information called for by such other representation and warranty reasonably apparent), the Seller hereby represents and warrants to the Purchaser on the date of this Agreement and on the Closing Date as follows: SECTION 2.01.Organization, Standing and Power.Each Transferor is duly organized, validly existing and in good standing under the laws of the jurisdiction in which it is organized and has all requisite power and authority and possesses all governmental franchises, licenses, permits, authorizations and approvals necessary (a)to enable it to own, lease or otherwise hold its assets and properties and (b)to conduct its business as currently conducted, other than such franchises, licenses, permits, authorizations and approvals the lack of which, individually or in the aggregate, is not reasonably likely to have a material adverse effect on the Transferors.The Seller has made available to the Purchaser complete and correct copies of each Transferor’s organizational documents, as amended, supplemented or otherwise modified through (and including) the date of this Agreement. SECTION 2.02.Authority; Execution and Delivery; Enforceability.The Seller has all requisite corporate power and authority and full legal capacity to execute this Agreement and each Transferor has all requisite corporate or partnership power and authority, as the case may be, and full legal capacity to execute the other agreements and instruments executed and delivered in connection with this Agreement (such other agreements, the “Ancillary Agreements”) to which it is, or is specified to be, a party, to fully perform its obligations hereunder or thereunder and to consummate the Acquisition and the other transactions contemplated hereby and thereby.The execution and delivery by the Seller of this Agreement and the execution and delivery by each Transferor of the Ancillary Agreements to which it is, or is specified to be, a party and the consummation by the Transferors of the Acquisition and the other transactions contemplated hereby and thereby have been duly authorized by all necessary action on the part of the Transferors, and no other action on the part of the Transferors is necessary to authorize this Agreement or the Ancillary Agreements or the consummation of the Acquisition or the other transactions contemplated hereby or thereby.The Seller has duly executed and delivered this Agreement and, prior to the Closing, each Transferor will have duly executed and delivered each Ancillary Agreement to which it is, or is specified to be, a party, and, assuming their due execution and delivery by the Purchaser, this Agreement constitutes the Seller’s, and each Ancillary Agreement to which it is, or is specified to be, a party will, after execution and delivery by each Transferor, constitute such Transferor’s, legal, valid and binding obligation, enforceable against it in accordance with its terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium or other Laws affecting creditors’ rights generally and subject to general principles of equity, regardless of whether considered in a proceeding in equity or at Law. 8 Table of Contents SECTION 2.03.No Conflicts; Consents.The execution and delivery by the Seller of this Agreement do not, the execution and delivery by each Transferor of each Ancillary Agreement to which it is, or is specified to be, a party will not, and the consummation of the Acquisition and the other transactions contemplated hereby and thereby and compliance by the Transferors with the terms hereof and thereof will not, conflict with, or result in any violation or breach of, or default (with or without notice or lapse of time, or both) under, or give rise to a right of, or result in, termination, cancellation or acceleration of any obligation or to loss of a material benefit under, or to increased, additional, accelerated or guaranteed rights or entitlements of any person under, or result in the creation of any Lien upon any of the assets or properties of the Transferors or the Business under, any provision of (a)the certificate of incorporation or formation, by-laws or other organizational documents of the Transferors or any Transferred Entity, (b)any material written contract, lease, sublease, license, indenture, bond, debenture, note, mortgage, guarantee, instrument, agreement, deed of trust, conditional sales contract or other legally binding arrangement, together with modifications and amendments thereto (each, a “Contract”), to which any Transferor or any Transferred Entity is a party or by which any of the Transferor’s or the Business’s assets or properties is bound or (c)subject to the governmental filings and other matters referred to in the immediately following sentence, any material judgment, order, writ, injunction, legally binding agreement with a Governmental Entity, stipulation or decree (each, a “Judgment”) or material statute, law (including common law), ordinance, code, rule or regulation of a Governmental Entity (each, a “Law”) applicable to any Transferor or the Business or any of their assets or properties.No consent, approval, license, permit, order or authorization (each, a “Consent”) of, or registration, declaration or filing with, any national, state, county, local, municipal or other government or any court of competent jurisdiction, administrative agency or commission or other governmental authority or instrumentality (each, a “Governmental Entity”) is required to be obtained or made by or with respect to any Transferor in connection with the execution, delivery and performance of this Agreement or any Ancillary Agreement or the consummation of the Acquisition or the other transactions contemplated hereby and thereby, other than (A)compliance with and filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”) and compliance with and filings and approvals under applicable foreign merger control or competition Laws (the “Foreign Merger Control Laws”), (B)consents and approvals required for the assignment or novation of, or pursuant to “change in control” provisions in, governmental contracts, (C)compliance with and filings under the International Traffic in Arms Regulations, 22 C.F.R. Parts 120-130 (“ITAR”), (D) compliance with and filings and notifications under applicable Environmental Laws, including Sections22a-134 through 22a-134(e) of the Connecticut General Statutes, commonly referred to as the Connecticut Property Transfer Law (the “CPTL”), (E)compliance with and filings under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules and regulations promulgated thereunder, (F)compliance with and filings or notices required by the rules and regulations of the NewYork Stock Exchange (the “NYSE”) and (G)those that may be required solely by reason of the Purchaser’s (as opposed to any third party’s) participation in the Acquisition and the other transactions contemplated by this Agreement and by the Ancillary Agreements. 9 Table of Contents SECTION 2.04.The Purchased Companies’ Equity Interests.The Seller has good and valid title to the Purchased Companies’ Equity Interests, free and clear of all Liens and is the record and beneficial owner thereof.Assuming the Purchaser or its applicable designee, as the case may be, has the requisite power and authority to be the lawful owner of the Purchased Companies’ Equity Interests, upon (a)delivery to the Purchaser or its designees at the Closing of (i)in the case of the Purchased Companies’ Equity Interests that are certificated, certificates representing such Purchased Companies’ Equity Interests, duly endorsed in blank or accompanied by stock or unit powers duly endorsed in blank in proper form for transfer or other proper instruments of transfer and (ii)in the case of Purchased Companies’ Equity Interests that are not certificated, proper instruments of transfer and (b)the Seller’s receipt of the Estimated Purchase Price, good and valid title to the Purchased Companies’ Equity Interests will pass to the Purchaser or its designees, free and clear of any Liens, other than those arising from acts of the Purchaser or its affiliates. SECTION 2.05.Brokers or Finders.No agent, broker, investment banker or other person is or will be entitled to any broker’s or finder’s fee or any other commission or similar fee from the Seller or its affiliates (including the Transferred Entities) in connection with the transactions contemplated by this Agreement, except Goldman, Sachs& Co., whose fees, costs and expenses will be paid by the Seller. ARTICLE III Representations and Warranties Relating to the Transferred Entities and the Transferred Assets Except as set forth in the Seller Letter (each section of which qualifies only the correspondingly numbered representation and warranty and only such other representations and warranties to the extent a matter in such section is disclosed in such a manner as to make its relevance to the information called for by such other representation and warranty reasonably apparent), the Seller hereby represents and warrants to the Purchaser on the date of this Agreement and on the Closing Date as follows: SECTION 3.01.Organization and Standing; Books and Records. (a)Each Transferred Entity is duly organized, validly existing and, except in any jurisdiction that does not recognize such concept, in good standing under the laws of the jurisdiction in which it is organized.Each Transferred Entity has all requisite power and authority necessary (i)to enable it to own, lease or otherwise hold its assets and properties and (ii)to conduct its business as currently conducted.Each Transferred Entity is duly qualified and in good standing to do business as a foreign entity in each jurisdiction in which the conduct or nature of the Business or the ownership, leasing or holding of the Business’s properties makes such qualification necessary, except such jurisdictions where the failure to be so qualified or in good standing, individually or in the aggregate, is not reasonably likely to have a material adverse effect on the Business. 10 Table of Contents (b)The Seller has made available to the Purchaser complete and correct copies of the organizational documents of each Transferred Entity, each as amended, supplemented or otherwise modified through (and including) the date of this Agreement. SECTION 3.02.Equity Interests in the Transferred Entities; Equity Interests in Other Persons; Indebtedness. (a)Section3.02(a) of the Seller Letter sets forth the name and the jurisdiction of organization of each Transferred Entity.Section3.02(a) of the Seller Letter sets forth, as of the date of this Agreement and for each Transferred Entity, the number of authorized equity interests in such Transferred Entity, the number of outstanding equity interests in such Transferred Entity and the record and beneficial owners thereof.Except for the Transferred Equity Interests, as of the date of this Agreement, there are no equity interests in a Transferred Entity issued, reserved for issuance or outstanding and there are no preemptive or similar rights on the part of any holder of any class of securities of any Transferred Entity.One of the Transferred Entities has good and valid title to the Purchased Company Subsidiaries’ Equity Interests, free and clear of all Liens, and is the record and beneficial owner thereof.The Transferred Equity Interests have been duly authorized and validly issued and are fully paid and nonassessable.As of the date of this Agreement, there are not any bonds, debentures, notes or other indebtedness of any Transferred Entity having the right to vote (or that are convertible into, or exercisable or exchangeable for, securities having the right to vote) on any matters on which holders of the Transferred Equity Interests may vote (“Transferred Entity Voting Debt”).As of the date of this Agreement, there are not any options, warrants, rights, convertible or exchangeable securities, “phantom” stock rights, stock appreciation rights, stock-based performance units, commitments, Contracts, arrangements or undertakings to which any Transferred Entity is a party or by which any of them is bound (i)obligating any Transferred Entity to issue, deliver or sell, or cause to be issued, delivered or sold, additional units of its equity interests or any security convertible into, or exercisable or exchangeable for, any equity interest in any Transferred Entity or any Transferred Entity Voting Debt, (ii)obligating any Transferred Entity to issue, grant, extend or enter into any such option, warrant, security, right, unit, commitment, Contract, arrangement or undertaking or (iii)that give any person the right to receive any economic benefit or right similar to or derived from the economic benefits and rights accruing to holders of the Transferred Equity Interests. (b)Except for equity interests in another Transferred Entity, as of the date of this Agreement, no Transferred Entity owns, directly or indirectly, any equity interests in any other person. (c)Section3.02(c) of the Seller Letter sets forth a complete and correct list, as of September 30, 2007, of all outstanding indebtedness of each Transferred Entity. 11 Table of Contents SECTION 3.03.Authority; Execution and Delivery; Enforceability.Each Transferred Entity has all requisite power and authority to execute the Ancillary Agreements to which it is, or is specified to be, a party, to perform fully its obligations thereunder and to consummate the transactions contemplated thereby.The execution and delivery by each Transferred Entity of the Ancillary Agreements to which it is, or is specified to be, a party and the consummation by each Transferred Entity of the transactions contemplated thereby have been duly authorized by all necessary action on the part of each Transferred Entity, and no other action on the part of any Transferred Entity is necessary to authorize the Ancillary Agreements or the consummation of the transactions contemplated thereby.Prior to the Closing, each Transferred Entity will have duly executed and delivered each Ancillary Agreement to which it is, or is specified to be, a party, and each Ancillary Agreement to which it is, or is specified to be, a party will, after the Closing, constitute its legal, valid and binding obligation, enforceable against it in accordance with such Ancillary Agreement’s terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium or other Laws affecting creditors’ rights generally and subject to general principles of equity, regardless of whether considered in a proceeding in equity or at Law. SECTION 3.04.No Conflicts; Consents.The execution and delivery by any Transferred Entity of each Ancillary Agreement to which it is, or is specified to be, a party will not, and the consummation of the transactions contemplated thereby and compliance by the Transferred Entities with the terms thereof will not, conflict with, or result in any violation or breach of, or default (with or without notice or lapse of time, or both) under, or give rise to a right of, or result in, termination, cancellation or acceleration of any obligation or to loss of a material benefit under, or to increased, additional, accelerated or guaranteed rights or entitlements of any person under, or result in the creation of any Lien upon any of the assets or properties of the Business or any Transferred Entity under, any provision of (a)the certificate of incorporation or formation, by-laws or other organizational documents of any Transferred Entity, (b)any material Contract to which any Transferred Entity is a party or by which any of the Business’s assets or properties is bound or (c)subject to the governmental filings and other matters referred to in the immediately following sentence, any material Judgment or material Law applicable to the Business or any Transferred Entity or any of their assets or properties.No Consent of, or registration, declaration or filing with, any Governmental Entity is required to be obtained or made by or with respect to the Business or any Transferred Entity in connection with the execution, delivery and performance of this Agreement or any Ancillary Agreement or the consummation of the Acquisition or the other transactions contemplated hereby and thereby, other than (A)compliance with and filings under the HSR Act and compliance with and filings and approvals under Foreign Merger Control Laws, (B)consents and approvals required for the assignment or novation of, or pursuant to “change in control” provisions in, governmental contracts, (C) compliance with and filings under ITAR, (D)compliance with and filings and notifications under applicable Environmental Laws, including the CPTL, (E)those that may be required solely by reason of the Purchaser’s (as opposed to any third party’s) participation in the Acquisition and the other transactions contemplated by this Agreement and by the Ancillary Agreements and (F)the filing of the relevant instruments in the requisite jurisdictions in order to create or perfect Liens granted to secure the indebtedness and other obligations incurred as a result of the consummation of the Debt Financing. 12 Table of Contents SECTION 3.05.Financial Statements; Undisclosed Liabilities. (a)Section3.05(a) of the Seller Letter sets forth complete and correct copies of the following financial statements (collectively, the “Financial Statements”):(i)the audited combined consolidated balance sheets of the Business as of December31, 2005 and 2006, and the related audited combined consolidated statements of income, net investment and cash flows for the fiscal years then ended (including the notes contained therein or annexed thereto) (the financial statements described in this clause (i) are referred to as the “Audited Financial Statements”) and (ii)the unaudited combined consolidated balance sheet of the Business as of August31, 2007, and the related unaudited combined consolidated statement of income, net investment and cash flows for the eight month period then ended and for the corresponding period of the prior year (the financial statements described in this clause (ii)are collectively referred to as the “Unaudited Financial Statements”).The Financial Statements have been prepared in conformity with GAAP as consistently applied to the Business (except in each case as described in the notes thereto) and fairly present in accordance with GAAP (subject to, in the case of the Unaudited Financial Statements, (A)normal, recurring year-end audit adjustments which adjustments will be similar in nature to those made in connection with the Audited Financial Statements and will not be material to the Business as compared to those made in connection with the Audited Financial Statements and (B)the absence of footnotes) the combined consolidated financial condition, assets, liabilities, results of operations and cash flows of the Business as of the dates thereof and for the periods indicated. (b)No Transferred Entity has any liability or obligation of any nature (whether accrued, absolute, contingent, unasserted or otherwise), except (i)as disclosed or reserved against on the face of the Balance Sheet or the notes thereto, (ii)for liabilities and obligations incurred in the ordinary course of business since the date of the Balance Sheet, (iii)for Taxes and (iv)liabilities and obligations that, individually and in the aggregate, are not reasonably likely to have a material adverse effect on the Business. SECTION 3.06.Assets Other than Real Property Interests. (a)The Transferors or one of the Transferred Entities has good and valid title to or valid leases of all the material assets reflected on the balance sheet included in the Unaudited Financial Statements or thereafter acquired, other than those disposed of since the date of the balance sheet included in the Unaudited Financial Statements in the ordinary course of business, in each case free and clear of all liens, security interests, pledges, mortgages, leases, subleases, licenses, covenants, charges, easements, rights of way, restrictions on real property interests, encroachments or similar exceptions (collectively, “Liens”), except for (i)such Liens as are set forth in Section3.06(a)of the Seller Letter (all of which shall be discharged at or prior to Closing, (ii)mechanics’, carriers’, workmen’s, repairmen’s or other like Liens arising or incurred in the ordinary course of business with respect to a liability that is not yet due or delinquent or as to which adequate reserves are maintained, Liens arising under original purchase price conditional sales contracts and equipment leases with third parties entered into in the ordinary course of business and Liens for Taxes and (iii)other imperfections of title or other similar encumbrances not securing the payment of indebtedness, if any, that, individually and in the aggregate, do not impair, and are not reasonably likely to impair, the continued use and operation of the assets to which they relate in the conduct of the Business as currently conducted (the Liens described in clauses(i)through (iii)above, together with the Liens referred to in clauses(ii)through (v)of Section3.07(a), are referred to collectively as “Permitted Liens”). 13 Table of Contents (b)Section3.06(a)does not relate to real property or interests in real property, such items being the subject of Section3.07, or to Intellectual Property, such items being the subject of Section3.08. SECTION 3.07.Real Property. (a)Section3.07(a) of the Seller Letter sets forth a complete and correct list, as of the date of this Agreement, of all real property and interests in real property that are owned by the Seller or its subsidiaries (other than the Transferred Entities) and are exclusively or primarily used in the Business and all real property and interests in real property that are owned by the Transferred Entities (each, an “Owned Property”), in each case, including the name of the entity owning each such Owned Property (each a “Property Owning Entity”).Section3.07(a) of the Seller Letter sets forth a complete and correct list, as of the date of this Agreement, of all real property and interests in real property of which the Seller or its subsidiaries (other than the Transferred Entities) is a lessee, sublessee, licensee or occupant and that are exclusively or primarily used in the Business and all real property and interests in real property of which the Transferred Entities is a lessee, sublessee, licensee or occupant (each, a “Leased Property”).Each Property Owning Entity has good and valid fee title to each Owned Property it owns (including any and all improvements located thereon) and each Leasing Entity has good and valid title to the leasehold estates in all Leased Property it leases (an Owned Property or a Leased Property being sometimes referred to herein, individually, as a “Transferred Real Property”), in each case free and clear of all Liens, except (i)Liens described in clauses(ii)and (iii)of Section3.06(a), (ii)such Liens as are set forth in Section3.07(a)of the Seller Letter (all of which shall be discharged at or prior to Closing), (iii)leases, subleases and similar agreements set forth in Section3.07(a) of the Seller Letter, (iv)easements, covenants, rights-of-way and other similar restrictions of record and (v) (A)zoning, building and other similar restrictions and (B)Liens that have been placed by any developer, landlord or other third person on property over which the Seller or one of its subsidiaries has easement rights or on any Leased Property and subordination or similar agreements relating thereto.
